DETAILED ACTION
This office action is response to 08/30/2021. Claims 1-16 are amended. Claims 2-3 and 5 cancelled. Claims 1, 4 and 6-16 are presented for examination.
Response to Arguments
2.       In view of examiner’s amendments to independent claim, and applicant’s arguments, see pages 8-10 in Remarks, filed 08/30/2021, with respect to claims 1, 4 and 6-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tano (US 6438472 B1) (hereinafter Tano) in view of Ricci (US 2016/0039426 A1), have been fully considered and are persuasive.  Applicant also file eTD. These rejections have been withdrawn. 
Allowable Subject Matter
3.       Claims 1, 4 and 6-16 are allowed in light of the Applicant’s argument and in light of the prior art made of record.
Reasons for Allowance
4.       The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 15, the prior art of record, specifically Tano (US 6438472 B1) teaches An operation control assisting apparatus, comprising: behavior of a vehicle is recorded data indicative of occurrence date/time and occurrence place of the behavior; a criteria setting means for setting data criteria indicative of predetermined behavior features; and classifying extracted data according to behavior features, and aggregating classified data per a predetermined period, said data processing means also replacing occurrence place data linked to the aggregated data with geographical name data, and outputting said aggregated data in a visually-recognizable manner for use in operation control of said vehicle  (F Fig. 12, col. 11, lines 53-67, data processing section 38 determining whether an event is a dangerous behavior, col. 3, lines 36-41, criteria patterns for identifying behavior features of vehicle, including dangerous behaviors, col. 2, lines 15-17, driver has a safe driving tendency or a dangerous driving tendency that is likely to result in an accident).
Prior art of record, Ricci (US 2016/0039426 A1) teaches a driver facts system comprising: a user identification module that identifies a user associated with a vehicle and retrieves user profile data associated with the user, wherein the user profile data includes user-based information about an operation of the vehicle by the user; one or more systems that track user behavior, the user behavior including one or more of: one or more user actions and one or more user interactions with the vehicle; and a non-transitory computer readable information storage system adapted to store the tracked user behavior, wherein the tracked user behavior is associated with the user and the storage system is capable of storing the tracked user behavior for the user from a plurality of vehicles (Audio sensors can detect loud sounds or other distractions. Audio sensors receive input through voice data [0342] and system tracked user behavior associated with driver and tracked behavior for driver from a plurality of vehicles, user scored based on predetermined driver behavior characteristics, and with rules set 2116, for certain driving behavior [0545]).
However, the prior arts of record fail to teach, make obvious, or suggest, an information processing apparatus, comprising:  determine dangerous driving is underway based on driving information includes a first image; and a supplementary information acquiring section recognize a subject from the first image;  issuance of  information acquisition      instruction includes presentation of  first image; and acquire, based on the presentation of the first image in which the recognized subject is provided with  tag  state supplementary information that indicates dangerous driving, as presented in the claimed invention.

None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 1, 4 and 6-16 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689